AO 245B (Rev.Case    3:21-cr-02390-MSB
              02/08/2019)                               Document
                          Judgment in a Criminal Petty Case (Modified)   17 Filed 08/20/21 PageID.30 Page 1 of 1                          Page I of I


                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, 1987)
                                    V.

                        Omar Moya-Aguilar                                         Case Number: 2lcr2390-BTM

                                                                                  Ralph Cordova, CJA
                                                                                  Defendant's Attorney


REGISTRATION NO. 56455509

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of the Information
                                         ---------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                                 Count Number(s)
8:1325(a)(l)                     IMPROPER ATTEMPTED ENTRY by an Alien                                              1
                                 (Misdemeanor)

 •    The defendant has been found not guilty on count(s)
                                                                             -------------------
 IZI Count(s) 2 of the Information                             dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZI TIME SERVED                                  D _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, August 19, 2021
                                                                                Date of Imposition of Sentence


Received
             - --------
             DUSM
                                                                                        y~
                                                                                fiaNORABLEMICAEL S. BERG
                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                        21 CR2390-BTM
